 GTE HAWAIIAN TELEPHONE CO.'GTE Hawaiian Telephone Company IncorporatedandInternationalBrotherhood of ElectricalWorkers, Local Union 1357,AFL-CIO. Case37-CA-2594August 4, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSHIGGINS ANDDEVANEYOn October 19, 1988,Administrative Law JudgeRichard J.Boyce issued the attached decision. TheRespondent filed exceptions and a supporting brief,and the Charging Party filed an answering brief.'The Equal EmploymentAdvisoryCouncil filed abrief amicus curiae in support of the Respondent.The NationalLaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings, andconclusions only to the extent consistent with thisDecisionand Order.The judge found that the Respondent violatedSection 8(a)(5) of the Act by implementing a pro-gram of urinalysis drug screeningof applicants foremployment without prior notice to or bargainingwith the Union, which has been the certified repre-sentative of certain of the Respondent's employeessince 1943. The judge found that, although appli-cants are not unit employees,drug screening of ap-plicants forbargaining unit positions is a mandato-ry subject for collective bargaining because in hisview such screening vitally affects the terms andconditions of employment of unit employees. Healso foundthat the Union's charge wastimely filedunder Section 10(b) and that the Union had notwaived its right to bargain over the drug testingprogram.The Respondent has excepted to each ofthose findings.We agree with the Respondent that the screen-ing program here is not a mandatory bargainingsubject.InStar Tribune,295 NLRB 543 (1989), theBoard recently held that drug testing of applicantsdid not"vitally affect"the terms and conditions ofemployment of unit employees,2 and therefore that'The Respondent has requested oral argument.The requestisdeniedas the record,exceptions,and briefs adequately present the issues and thepositions of the parties2 InAllied Chemical & Alkali Workers a Pittsburgh Plate GlassCa, 404U.S. 157, 179 (1971),the SupremeCourt heldthat,in determining wheth-er a matter affecting individuals outside the bargaining unit is a mandato-ry subject for bargaining,"the question is not whether the third-partyconcern is antagonistic to or compatible with the interests of bargaining-unit employees,but whether it vitally affects the 'terms and conditions' oftheir employment." InUnited Technologies,274 NLRB 1069, 1070 (1985),the employer did not violate Section 8(a)(5) by re-fusing to bargain with the union over its drugscreening program for applicants.We find nothingin the record that would require a different resultin this case.SFor the reasons set forth fully inStarTribune,we therefore find that the Respondent hadno duty to bargain with the Union over its drugscreening program for applicants for employment.Accordingly,we shall dismiss the complaint.4ORDERThe complaintis dismissed.enfd.789 F.2d 121 (2d Cir.1986), the Board interpreted the "vitally af-fects"test in the following way:An indirect or incidental impact on unit employees is not sufficientto establish a matter as a mandatory subject. Rather,mandatory sub-jects include only those matters that materially or significantly affectunit employees'terms and conditions of employment Similarly, thephrase"terms and conditions of employment"is to be construed in alimited sense and does not include all subjects that may merely be ofinterest or concern to the parties.s The judgenoted,in support of his finding that drug screening of ap-plicants is a mandatory subject, that one of the purposes of the programwas to spread to unit employees the message that the Respondent waspaying attention to problems of substance abuseWe are not persuadedthat this reason warrants a result different from that which we reached inStar Tribune.The possibilityof such an indirect deterrent effect on unitemployees is not enough to meet the"vitally affects" test.4 Because of our disposition of the case,we do not reach the waiver or10(b) issuesMichael S.Hurtado, Esq.,for the General Counsel.Cheryl Ann Klepper.Esq.,of Honolulu,Hawaii,for theRespondent.Herbert R. Takahashi,Esq.,of Honolulu,Hawaii, for theCharging Party.DECISIONSTATEMENT OF THE CASE, ISSUESRICHARD J.BOYCE, Administrative Law Judge. Thismatter wastried beforeme in Honolulu, Hawaii, on June7, 1988.The complaint,based on a charge filed March 1,1988, by International Brotherhood of Electrical Work-ers,Local Union 1357, AFL-CIO (Union)alleges thatGTE Hawaiian Telephone Company Incorporated (Re-spondent) violated Section 8(a)(5) and(1) of the NationalLabor RelationsAct (Act) by:(a) "unilaterally implementing a drug testing programfor new-employee applicants"in July 1985; and(b) "fail[ing] and refus[ing] to bargain with the Unionconcerning the subject...of pre-employment employeedrug testing"since aboutFebruary8, 1988.Respondent contends that it was and is under no legalduty to bargain with the Union concerning the drugscreening of job applicants;and affirmatively defendsthat,even if it were,the action herein is barred by the 6-month limitation period prescribed by Section 10(b) ofthe Act, and that the Union has waived its right to bar-gain over the matter in any event.296 NLRB No. 1 2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDI.JURISDICTION,LABOR ORGANIZATIONRespondent is a public utility engaged in the businessof telecommunications in the State of Hawaii.That it isan employer engaged in and affecting commerce withinSection 2(2), (6), and(7) of the Act isnot in dispute.That the Unionis a labor organization within.Section2(5) of the Actlikewise is not in dispute.II.THE ALLEGED UNFAIR LABOR PRACTICESA. FactsThe Unionhas been theNLRB-certifiedrepresentativeof certainof Respondent's employees since1943.Thelatest of a succession of bargaining,agreementscoveringthose employees, to thetime of trial,was entered into onMay 30,1985, andran for 3 years from May1,1985.The unit nownumbersabout 2900.1The bargainingagreementshave provided,since atleast the 1961-1963 agreement,that "the Company willfurnish . . .pre-employment [medical]examinations tonew probationaryemployees";and, in a separate subsec-tion,that "all employeesshall take any examination thatthe Companydeems necessary in any instance."EffectiveJuly 1, 1985,Respondent expanded itspreemployment examinations to include urinalysis drugscreening.2Respondent admits in its answerthatthiswasdone"unilaterally,""without formally notifying theUnionor bargainingwith the Union,"itsposition beingthat ithas no "obligationor duty toengage in bargainingoverthe testingof applicants for employment,applicantsnot being included in the[bargaining]unit."Respondentfirst informed the Unionof the screeningprogramin January 1988. This cameabout when an un-successful job applicant told an assistant business agent,Harold Dias,in late1987, that she believed hernonhirewas becauseof drugs. Then, in January,Dias asked Re-spondent's labor relations manager,Norman Aramaki, ifRespondent was subjecting applicants to drug screening.Aramaki confirmedthat it was.A meeting followed on January 19, attended by Ara-maki, Dias, and several other representativesof Respond-ent andtheUnion, one purposebeing to discuss thematter ofdrug screening.The discussion was short-lived,however, for theUnion insistedat the outset that it rep-resented applicants,and Respondent disagreed.The Union'sbusinessmanager, Joe Benevides,there-upon sent a letter,dated January 25, toRespondent's em-ployee relationsdirector, CharlesKerle.It stated:We recentlylearnedthatHawaiianTelephoneCompanyhas engaged in drug testingof job appli-cants.During the meetingheld on or about January19, 1988,we were informed thatdrug testing has'The 1985-1988 agreement describes the unit as consisting,in essence,of all employees of Respondent,statewide,with specified exclusions. Thecomplaint alleges,the answer admits,and I conclude that this is an ap-propriate unit for purposesof the Act.2 This applied to applicants for all positions,in and out of the unit.9Although Respondent presumably was considering drug screeningwhile negotiations leading to the 1985-1988 agreement were underway,the record contains no evidence that the subject came up in those negoti-ations.been conducted as part of the pre-employment ex-aminations of new probationary employees.Recognizingthatdrug testing or screening is amandatory subject of bargaining, the Union requeststhatHawaiian Tel cease and desist from drug test-ing immediately.A unilateral implementation of thispractice constitutes an unfair labor practice.We re-quest that the Company confirm in writing withinthe next seven days that it has suspended its testinguntil bargaining has been completed and an agree-mentreached between the Company and the Union.We also request that the Company agree withinthe next seven days to bargain over the subject. Asthe exclusive bargaining representative,the employ-er is required to recognizethe Unionover "termsand conditions of employment."As Article 30 ofthe current agreement indicates,a similar subjecthas been negotiated.4The NLRB requires that drugtesting be negotiated.We will be submitting a request for informationsoon.We request that you prepare a response inwriting so that. . .bargaining can beginshortly onthis issue.Kerle respondedby letter dated February 8:This is inresponseto your letter of January 25,1988 concerning drug testing ofjob applicants byGTE Hawaiian Tel.As you know, the Company's drug testing of jobapplicants has beenin effectsinceJuly 1, 1985. Ar-ticle 2 of the current CollectiveBargaining Agree-ment specifiesthat Local Union 1357 is the exclu-sive representativeof theemployeesof the Compa-ny. The Company is of the opinion that such repre-sentationdoesnot extendto jobapplicants.There-fore,doing screen testing prior to employment isnot a mandatorysubjectfor bargaining.Furthermore,it iswithin the recognized right ofthe Companyto institutesuch policiesas it deemsappropriate for the efficient and effectiveoperationof the Company and the Union has acknowledgedthis authority.It is also theCompany'sunderstandingthat theissue of bargainingoverdrug testingof job appli-cantshas not been reviewed before the full board oftheNational LaborRelations Board(NLRB). Wewill not alter our existing pre-employment proce-dures.As earlier mentioned, the Union filed the chargeherein on March 1.By letter dated March 11, Dias advised Kerle that "theUnion. . .will not tolerate unilateral implementation ofpolicies; practices, or procedures which violate our . . .agreement and which constitute an unfair labor prac-tice"; that Respondent had "abused its rights under Arti-cle 8" of theagreement;and that the Union therefore* Art. 30 being the previously mentioned provision for medical exami-nations.. GTE HAWAIIAN TELEPHONE CO.3was "pursuing this matter to the grievance procedure inaccordancewith"the agreement.Dias' letter concluded:The Unioncontends that drug testingon pre-em-ployment examinations to new employees is [a]mandatory subject of bargaining and [demands] thatthe Companycease and desist from drug testing im-mediately.We alsorequest as the exclusive bargaining rep-resentativesthat the Companybargain over the sub-ject.Article8 of the agreement,cited by Dias,pertains tomanagement rights and states in relevant part:8.1Thesupervision and control of all operationsand the direction of all working forces,which shallinclude,but not be limited to,the right to hire, toestablishworkschedules,to suspend or dischargefor propercause, to promoteor transfer employees,to relieve employeesfrom dutybecause of lack ofwork, or forother legitimate reasons, shall bebested exclusivelyin the Company,except as other-wisecoveredin this Agreement.Kerle replied to Diasby letter dated March 24,assert-ing thatthe Union's grievance request was untimely; thatRespondent"isof the opinionthat" the Union's repre-sentative status "does not extend to job applicants" andthus that "drug screeningpriorto employment is not amandatorysubject forbargaining";and that Respondentwas "withinits authorityto institute such policies as itdeemsappropriate for the efficientand effective oper-ationof the Company."Dias cameback byletter datedMarch 25,disputingKerle's contentionthat the grievancerequestwas un-timely, and demanding anew that the matter of drugscreeningbe resolved throughthe grievance procedure.This,apparently,was the last communication betweenthe partieson the subject.The screeningprogram was the idea of Respondent'sdirectorof human resources,NicholasDoria.By letterof June 25,1985, to the parent corporation's vice presi-dent,human resources,Doria explained:Thismeasure is being instituted as a result of in-creases in the use of illicit drugs nationwide and thereportedhigh use of certain materialslocally... .[T]he useof a screening process at the time of ap-plication for employment should be a significant de-terrent to our hiring individuals who are using thesesubstances.Furthermore, the fact thatsuch tests arebeing donemay, by word of mouth,spread the mes-sage to incumbent employees that some attention isbeing paid to the problems of substance abuse, eventhough weare not contemplating any diagnosticmeasuresfor those currentlyemployed.Coincidentwith its institutionof drugscreening, Re-spondentrevised the "Release and Acknowledgement"contained in its job application forms to elicit permissionfrom the applicant to undergo"a drug screening."About850 applicantshad been hiredinto bargaining unit posi-tionsfrom July 1,1985, to the timeof trial. Thosefailingthe drug screening were not hired.The recorddoes notreveal their number.Pamela Nakoa,a unit employee and a union steward inthe summerof 1986,testifiedthat,while instructing tem-poraryemployeesfromKelly Services at that time, shewas told byan unidentified"temporary" that the tempo-rary had beenterminatedfor "notpassinga physical"and that"itwas becauseof drugs." Nakoa testified thather informant did notsay if KellyServices,or Respond-ent, administeredthe physical. The temporaryelaborat-ed, according to Nakoa, that she had not taken drugs,but "just happenedto bearoundsomebody that did."Respondent hired the sons of thepreviouslymentionedunion officials,Benevides and Dias, into unit positionsafter July1985-one in 1986,one in 1987.They thus un-derwent drug screening.The recordcontains no evi-dence that either informed his fatherof that before Re-spondent informedthe Union, directly,of the program.B. ConclusionsAn employergenerally violates Section 8(a)(5) and (1)by changing terms and conditions of employment-i.e.,matters deemed"mandatory subjects of bargaining"-without firstaffording its employees'collective-bargain-ing representative a meaningfulopportunityto bargainoverthe changes. 5As applicantsfor hire tobargaining unit positions,those subject to the drug screening now underscrutinyare yet tobecome employees of Respondent,6 let aloneconstituents of the unit;'and the SupremeCourt hasstated that"normally matters involving individuals out-side the employment relationship do not fall within thatcategory" of mandatory bargaining subjects.8The Courtadded in the same decision,however, that theexclusionisnot absolute,and that "the question"in each case iswhether thematter "vitally affects the 'terms and condi-tions' of. . .employment"of those in the unit.9The Board,construingthe Court's decision,in turn hasstated:While matters affecting individuals outside the bar-gaining unit are not automatically excluded fromthe scope of mandatory bargaining, . . .the touch-stone is whether such matters "vitally affect" theterms and conditions of employment of unit em-ployees.An indirect or incidental impact on unitemployees is not sufficient to establish a matter as amandatory subject.Rather,mandatory subjects in-clude only those matters that materially or signifi-cantly affect unit employees'terms and conditionsof employment. . . . [T]he phrase "terms and condi-tions of employment"is to be construed in a limitedS E.g.,Alamo Cement Co.,281 NLRB 737, 738 (1986).8 Although applicants are "employees"within the protections of theAct.Phelps Dodge Corp.Y.NLRB,313 U.S. 177 (1941),Houston Chapter,ACC,143 NLRB 409, 412 (1963).7 Cf.Chemical Workers Y.Pittsburgh Plate Glass,404 U S. 157, 172-173(1971).8 Chemical Workers v.Pittsburgh PlateGlass,supra at 404 U S. 1789 Id. at 179 4DECISIONSOF THE NATIONALLABOR RELATIONS BOARDsense and does not include all subjects that maymerely be of interest or concern to the parties.' °Nearer the issue at hand,the Board takes the view thatan employer'shiring policies and practicies are ofvital concern to employees inasmuch as such poli-cies and practices inherently affect termsand condi-tions of employment."Yet closer to the immediate point,the Board has deter-mined that"medical screening programsfor thepurposeof terminating new employees or refusing to hire appli-cants for employment"are a mandatorysubject of bar-gaining.12And, more recently,the Board left undis-turbed the determination of Administrative Law JudgeJay R.Pollack that"unit employees have vital concernsabout drugs in the work place and the means the em-ployer will use for screening out drug users";and, conse-quently,that"drug testing or screening of applicants [is]a mandatory subject of bargaining."'sThe validity ofthis thinking is particularly evident in the present case,where an avowed purpose of the screening program, asrevealed by Doria's June 25,1985 letter to the parentcompany, is"by word of mouth, [to] spread the messageto incumbent employeesthatsome attention is being paidto the problems of substance abuse."I therefore conclude that Respondent's drug screeningof applicants for unit positions is a mandatory subject ofbargaining.' 4The question then becomes whether the GeneralCounsel is barred by Section 10(b) from proceeding on acharge filed some 33 months after institution of thescreening program;and, if not,whether the Union haswaived its statutory right to bargain over that program.Regarding the 10(b) issue,the Board has stated:[I]t iswell settled that Section 10(b) is tolled untilthe Charging Party has either actual or constructivenotice of the alleged unfair labor practice. TheBoard has ruled that the notice,whether actual orconstructive,must be clear and unequivocal, andthat the burden of showing such notice is on theparty raising the affirmative defense of Section10(b).15United Technologies Corp.,274 NLRB 1069, 1070 (1985).TannerMotor Livery,148 NLRB 1402, 1404 (1964). AlsoWhile FarmEquipment,242 NLRB 1373, 1375 (1979);Houston Chapter, AGC,supra at143 NLRB 411-413.'2 Lockheed ShipbuildingCa, 273 NLRB 171, 171 (1984).13 Rockwood and Co.,285 NLRB 1114, 1116-1117 (1987).The Boardadopted Judge Pollack's determination with respect to this issue proforma in the absence of exceptions on the point. Id. at 1114 fn.2 I never-theless believe,Respondent'sbrief to the contrary,that it is soundlybased and persuasive.14 Respondent argues in its brief-"(Ili is hard to imagine any legitimate[union]interest in having employees in the workforcewhoare drugusers and who violate the law by utilizing illegal drugs."This misses thepoint."[T]he question is not whether the employer's action is antagonis-tic to or compatible with the interests of bargaining unit employees, butwhether it vitally affects the 'terms and conditions'of their employment."Chemical Workers Y. Pittsburgh Plate Glass,supra at 404U.S. 17915Service Employees Local 3036 (LindenMaintenance),280 NLRB 995,996 (1986)The General Counsel contends that the Union did notreceive the requisite notice until Aramaki informed Diasof the screening program in January 1988,less than 2monthsbefore thecharge wasfiled.Respondent argues,on the other hand,that the Union obtained actual knowl-edge of the program in 1986, when the Kelly Services"temporary"told the union steward,Nakoa,that she hadbeen terminated for "not passing a physical," etc. That,however,hardly,constituted"blear and unequivocal"notice of Respondent's screening program.The tempor-ary's elaboration that she had not taken drugs,but "justhappened to be around somebody that did," suggestedguiltby association rather than clinically-administeredscreening;and, in any event, her link withKelly Serv-ices, coupled with her failure to disclose who had giventhe physical,would have worked to dispel any percep-tion on Nakoa's part that Respondent was involved-116Respondent further contends that constructive if notactual knowledge was impartedby thesheer number ofapplicants-over 850-subjected to drug screening sinceJuly 1985; by the notification to the applicants throughthe "Release and Acknowledgement" on the applicationforms that they would be so screened;by the fact thatthe sons of Benevides and Dias submitted to the processincidental to being hired into unit positions;and by thefact that Respondent did not purposely conceal the newprogram.I am not persuaded.The applicants,however many,including the two sons, had no way of knowing that theprocedure represented a departure from past practice, sohad no reason to inform the Union; a son's knowledgecannot be imputed to his father in these circumstances;and the absence of deliberate concealment is irrelevant.17I accordingly reject Respondent's 10(b) defense.Turning tothe questionof waiver,Respondent basesitsdefense on four provisions in its bargaining agree-ment:the two previously set forth dealing with manage-ment rights and preemployment medical examinations,that containing the unit description,and that defining"employee" for purposes of the agreement.The Supreme Court has stated:[W]e will not infer from a general contractual pro-vision that the parties intended to waive a statutori-ly protected right unless the undertaking is "explic-itly stated."More succinctly,the waiver must beclear and unmistakable. 18Similarly,the Board has stated:[A] waiver of a statutory right is not to be lightlyinferred but must be "clear and unmistakable." TheBoard will not find that contract terms of them-selves confer on the employer a management rightto take unilateral action on a mandatory subject ofie Even had the temporary's disclosure made it "more likely"than notinNakoa'smind that Respondent had undertaken unilateral action, thatwould not have been sufficient notice.AMCARDivision,ACF Industries,234 NLRB 1063, 1063 (1978).T AMCAR Division, ACF Industries,supra at 234NLRB1063 at fn. 3.'Metropolitan Edison Ca Y. NLRB,460 U.S 693, 708 (1983). GTE HAWAIIAN TELEPHONE CO.bargaining unless the contract expressly or by nec-essary implication confers such a right.19The unit description and the definition of employee,which do no more than impliedly rule out job applicantsas unit members and as employees under the agreement,plainly fall short of the "clear and unmistakable"stand-ard.20 The management-rights clause likewise falls short,despite its investiture of "the right to hire . . . exclusive-ly in the Company," for it fails, "expressly or by neces-sary implication," to say anything about drug screen-ing.21The provision concerning preemployment medical ex-aminations presents a closer question.It does not express-ly mention drug screening, however, and the record con-tains no evidence otherwise to suggest that both con-tracting parties ever intended that it encompass suchscreening. Indeed, that it has been in effect, substantiallyunchanged, going back at least to the 1961-1963 agree-ment-long before employee drug use became a societalconcern-suggeststhe contrary.Further, the clause that "all employees shall take anyexamination that the Company deems necessary in anyinstance,"conjoined with the aforementioned definitionof "employee," is of uncertain application to those notyet hired; and one must question whether drug screen-ing,which bears. more on behavior than physical health,and presents a host of complex technical and legal issues,comes within the generally understood meaning of "med-ical examination."In short, while Respondent's reading of the medicalexamination portionof theagreement to permit drug1BNew York Mirror,151NLRB 834, 839-840 (1965). AlsoCollateralControl Corp,288 NLRB 308, 311 (1988);SouthernCalifornia EdisonCa,284 NLRB 1205 fn 1 (1987);SuffolkChildDevelopment Center, 277NLRB 1345, 1349-1351 (1985),General Tire & RubberCa, 274 NLRB591, 592-593 (1985);Lamont's Apparel,268NLRB 1332, 1335-1336(1984);Tocco Div. of Park-Ohio Industries,257 NLRB 413, 414 (1981);Gravenslund Operating Ca,168 NLRB 513, 514 (1967).20 See citations in preceding two footnotes21 Ibid.5screening perhaps is plausible,I conclude that this provi-sion also fails the test of clear and unmistakable waiver.To quote the Board, "a merely plausible reading doesnot meet the clear and unmistakable standard."22To summarize, the drug screening of applicants forbargaining unit positions is a mandatory subject of bar-gaining.Therefore,Respondent having failed its burdenof showing that the Union's charge was untimely underSection 10(b), and its further burden that the Union haswaived its statutory right to bargain on the point, I con-clude that Respondent violated Section 8(a)(5) and (1) asalleged by unilaterally instituting the drug screening pro-gram for unit applicants on July 1,1985, and by its refus-al,startingwith Employee Relations Director Kerle'sletter of February 8, 1988, to bargain with the Union re-garding the program.CONCLUSIONS OF LAWRespondentviolated Section8(a)(5) and(1) of the Actby:I. Institutinga drugscreeningprogram forapplicantsfor bargaining unit positions,effective July 1, 1985, with-out first notifying the Unionand giving it anopportunityto bargain over thematter.2.Refusing,startingFebruary8, 1988, to bargain withthe Unionconcerningthe drugscreeningof said appli-cants.[RecommendedOrder omitted from publication.]22Collateral Control Corp.,supra at 288NLRB308, 311 fn 18 Re-spondent makes the additional argument that waiver is inferable from itshaving otherwise revised its medical examination on occasion-to includetuberculin and bood-glucose tests,for instance-without union objection.This argument is rejected,first,because the record contains no evidencethat the Union was made aware of those changes;second,because, as in-dicated above in the text,the other revisions cannot fairly be equatedwith drug screening in the context of medical examinations;and, third,because"the Union's past acquiescence in Repondent's unilateral changesalone would not preclude it from bargaining about later changesContinental Telephone Co.,274 NLRB 1452, 1453 (1985)